Case 2:17-cv-08929-AG-AGR Document 153 Filed 10/05/20 Page 1 of 2 Page ID #:2515
                                                                             RECEIVED
                                                                     CLERK, U.S. DISTRICT COURT



                                                                             10/5/20

                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                             MAT
                                                                     BY: ___________________ DEPUTY
Case 2:17-cv-08929-AG-AGR Document 153 Filed 10/05/20 Page 2 of 2 Page ID #:2516
